Citation Nr: 1531533	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-50 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for dental disability due to missing top front tooth, for purposes of compensation.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for left ankle injury residuals.

5.  Entitlement to service connection for right ankle injury residuals.

6.  Entitlement to service connection for right small finger disability.

7.  Entitlement to service connection for right index finger disability.

8.  Entitlement to service connection for right thumb disability.

9.  Entitlement to service connection for a skin disability.
10.  Entitlement to service connection for right hip disability.

11.  Entitlement to service connection for left hip disability.

12.  Entitlement to service connection for right shoulder disability.

13.  Entitlement to service connection for left shoulder disability.

14.  Entitlement to service connection for torn left bicep.

15.  Entitlement to service connection for low back injury residuals.

16.  Entitlement to service connection for right knee injury residuals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel






INTRODUCTION

The Veteran served on active duty from December 1981 to June 1982 and from November 1983 to May 2003. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran filed a May 2009 notice of disagreement with this decision, the RO issued a November 2009 statement of the case (SOC), and the Veteran filed a timely December 2009 substantive appeal.

Jurisdiction over this case was subsequently transferred to the VARO in New Orleans, Louisiana, and that office forwarded the appeal to the Board.

In October 2014, the Veteran testified at the New Orleans RO during a videoconference hearing with the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss disability, left and right ankle injury residuals, right small and index finger disabilities, right thumb disability, skin disability, right and left hip disabilities, right and left shoulder disabilities, left torn bicep, low back injury residuals, and right knee injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's current tinnitus is related to in-service noise exposure.



2.  The Veteran's missing front top tooth is replaceable and there is no evidence of disability due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for a dental disability due to missing front top tooth for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary because the only dispositions above are a full grant of the benefit sought as to tinnitus and a denial as a matter of law as to the dental claim.  See 38 C.F.R. § 3.159(b)(3)(ii) (2014) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).



	(CONTINUED ON NEXT PAGE)


II.  The Merits of the Claims

A. Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has offered competent, credible testimony that he experiences tinnitus and has thus met the current disability requirement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition, the Veteran's statements that he experienced significant noise exposure during service is competent, credible, and consistent with the circumstances of his service, in particular his military occupational specialties of small arms weapons instructor, anti-tank assault guided missileman, and military policeman.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  He has therefore met the in-service injury or event requirement.  Finally, the Veteran has offered competent and credible testimony that he experienced tinnitus in and since service, and there is no evidence to the contrary.  The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




B. Dental Disability

In his written statements and Board hearing, the Veteran indicated that a top front tooth was knocked out while he was boxing during service, and he appeared to seek both compensation and treatment for this missing tooth due to difficulty chewing and biting and infections that he experiences as a result.

A claim for service connection for a dental disorder for compensation purposes is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  The RO indicated in the November 2009 SOC that it had referred the claim for treatment to the VAMC dental clinic for review.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions. 38 C.F.R. § 3.381(a).  As the RO has referred the case to VHA and VHA has not yet requested a determination on any issue in this regard, no further action by the Board is required at this time as to the claim for service connection for a missing front tooth for purposes of VA outpatient treatment.

As to the claim for service connection for dental disability due to missing front top tooth for purposes of compensation, pursuant to VA laws and regulations, compensation is only available for certain types of dental and oral conditions, such as when disability is due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible. 38 C.F.R. § 4.150.  In a precedent opinion, VA's General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma. VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  The Veteran has indicated that his top front tooth got knocked out in service while boxing, it was replaced multiple times, and has not been replaced post service while the Veteran sought service connection with regard to the missing tooth. The Veteran also indicated that he gets infections and has trouble chewing and biting.  As compensation is warranted for dental disability due to trauma only when it involves  loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible, and is specifically not warranted for replaceable missing teeth to include those treated during service, and here the Veteran seeks compensation for the missing tooth and difficulty biting and chewing and infections due to the missing tooth, compensation is precluded by the regulation.  The Veteran's claim for dental disability due to missing front top tooth, for purposes of compensation, must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for dental disability due to missing top front tooth, for purposes of compensation, is denied.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a disability, or persistent or recurrent symptoms of a disability, that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability, or symptoms of a disability, may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The Veteran has offered competent, credible testimony of current hearing impairment and ankle, right finger and thumb, hip, shoulder, bicep, and right knee symptoms.  Moreover, the VA and private treatment notes contain references to joint pain, shoulder dislocations and pain, low back pain, left shoulder acromioclavicular articulations and laxity repair, left arm pain, right thumb weakness, porphyria cutanea tarda, and dermatophytosis of the forearms and hands.  In addition, in his written statements and Board hearing testimony, the Veteran offered competent, credible testimony as to in-service noise exposure, and ankle, hip, back, and right knee injuries from repetitive jumping and landing, shoulder, bicep, finger, and thumb injuries, and a skin disorder in service.  There is also a May 2000 service personnel record that reflects that the Veteran returned to full duty status after major surgery for a torn bicep.  Moreover, as noted above, there is evidence of significant in-service noise exposure.  The Veteran also indicated that he has experienced symptoms related to the above since service.  Significantly, despite significant efforts, the AOJ has been unable to obtain most of the Veteran's service treatment records.  In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  Given the evidence of current disability or symptoms and possible association with service and VA's heightened duty to assist, the Board finds that VA examinations are warranted as to the remaining claims, as requested by the Veteran and his representative.

The Board notes that the AOJ has made extensive efforts to locate the Veteran's service treatment records, to no avail.  The AOJ should review its efforts and determine whether additional action in this regard is warranted and that notification to the Veteran in accordance with 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e) is accomplished.

Accordingly, the claims for entitlement to service connection for bilateral hearing loss disability, left and right ankle injury residuals, right small and index finger disabilities, right thumb disability, skin disability, right and left hip disabilities, right and left shoulder disabilities, left torn bicep, low back injury residuals, and right knee injury residuals are REMANDED for the following action:

1.  The AOJ should review its previous efforts to obtain the Veteran's service treatment records and determine whether additional action in this regard is warranted and that notification to the Veteran in accordance with 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e) is accomplished.

2.  Schedule the Veteran for a VA orthopedic examination as to the etiology of any ankle, right finger or thumb, hip, shoulder, bicep, back, or right knee disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran has had any disability of the ankles, hips, shoulders, left bicep, back, right knee, right fingers or right thumb at any time since filing his April 2008 claims.  Then, as to any such identified disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service.

A complete rationale should accompany any opinion provided.
The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, that his reports must be taken into account in formulating the requested opinions, and that the Board has found his statements regarding in-service injuries and symptoms to be credible.

3.  Schedule the Veteran for a VA examination as to the etiology of any hearing loss disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran has a hearing loss disability as defined in VA regulations.  See 38 C.F.R. § 3.385 (2014).  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to his conceded in-service noise exposure.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

4.  Schedule the Veteran for a VA examination as to the etiology of any current skin disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.
The examiner should first identify any disability of the skin since the Veteran filed his April 2008 claim.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

5.  After the above development has been completed, readjudicate the claims for entitlement to service connection for bilateral hearing loss disability, left and right ankle injury residuals, right small and index finger disabilities, right thumb disability, skin disability, right and left hip disabilities, right and left shoulder disabilities, left torn bicep, low back injury residuals, and right knee injury residuals.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


